Citation Nr: 0918621	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection or a right shoulder 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to February 
1977.  The Veteran also had subsequent service in the United 
States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied the above claims.

In August 2007, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Board notes that the issues on appeal had initially 
included entitlement to service connection for a rapid pulse.  
However, prior to this matter being certified to the Board, 
in August 2007, the Veteran submitted a notice to the RO 
indicating that he wished to cancel his appeal as to the 
issue.  As such, the issue has been withdrawn by the Veteran 
and is no longer before the Board.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a low back disorder and the Veteran's period of active 
service.

2.  There is no competent medical evidence of a nexus between 
a left shoulder disorder and the Veteran's period of active 
service.

3.  There is no competent medical evidence of a nexus between 
a right shoulder disorder and the Veteran's period of active 
service, or to a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).

3.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In April 2003, September 2003, and September 2004, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  These notice 
letters were compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the Veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  For the above 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been afforded VA examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Low back disorder

The Veteran asserts that he has a low back disorder that is 
the result of his period of active service.  During his 
August 2007 RO hearing, he asserted that during service in 
1974, while stationed in the 101st Airborne Division, working 
in the motor pool on heavy tactical vehicles, he injured his 
back while changing out tactical tires.  He described that he 
sought treatment for his back and was placed on a temporary 
profile.  He added that he continued to have symptoms during 
the remainder of his active service which he treated with 
aspirin or pain medication.  He stated that following 
service, he self-medicated his symptoms until finally getting 
treatment in the mid-1980's.

Review of the Veteran's service treatment records reveals 
that in October 1974, he was treated for reported mid-back 
pain after heavy lifting one day earlier.  The impression was 
mild back strain.

A service treatment records dated in November 1974 shows that 
the Veteran was treated for low back pain following lifting a 
21/2 tire.  The impression was low back strain.

The Veteran's separation report of medical examination dated 
in November 1976 shows that upon clinical evaluation, his 
spine and musculoskeletal systems were normal.

Subsequent to service, reports of medical examination from 
the Veteran's periods of service in the Army Reserves dated 
in November 1980, September 1984, October 1988, October 1992, 
and August 1997, all show that upon clinical evaluation, his 
spine and musculoskeletal systems were normal.  Additionally, 
in the associated reports of medical history, the Veteran, 
himself, indicated that he had never had recurrent back pain.

Private outpatient treatment records dated from Premier 
Internal Medicine dated from September 2002 to January 2006 
show intermittent treatment for symptoms associated with a 
variously diagnosed low back disorder.  A note dated in 
October 2004 shows that the Veteran was said to have 
developed pain while on the job picking up heavy logs.

Private hospital treatment records from Thomas Hospital dated 
from September 2002 to August 2003 show intermittent 
treatment for symptoms associated with a variously diagnosed 
low back disorder.

A VA spine examination report dated in December 2003 shows 
that the Veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination of 
the Veteran.  The Veteran reported having low back problems 
which were first manifested during his period of active 
service.  He described experiencing continued symptoms 
associated with a low back disorder ever since that time.  
The impression, in pertinent part, was L5-S1 disc herniation 
with osteoarthritis of the left sacroiliac joint.

A private medical record from J. N., M.D., dated in April 
2006, shows that the Veteran had worked in roadside and 
bridge maintenance, as a heavy equipment operator.  His 
duties included loading and unloading; transporting heavy 
equipment to and from a job site; physically laying and 
constructing major drainage pipes in drive way and shoulders 
of highways; spreading asphalt and pouring concrete; and 
physically shoveling topsoil materials.  Dr. N. concluded 
that the Veteran was totally incapacitated for further 
performance of his duties.  The impression included 
degenerative disc disease of the lumbosacral spine and 
chronic low back pain.

A private medical record from Fairhope Internal Medicine 
dated in April 2007 shows that the Veteran reported having 
been a heavy equipment driver and truck driver, but that he 
could no longer drive because of his diabetes mellitus, and 
he could no longer do any digging because of his back pain.  
He provided a history of being a paratrooper in service, and 
that he had some back pain on landings on occasion, but that 
he had never really been treated by a medic for it.  He added 
that following service, he had been employed by a clock 
company, and had hurt his back while carrying a heavy box.  
He also reported working for the Alabama Highway Department 
for 20 years.  The impression, in pertinent part, was severe 
low back pain with herniated disc at L5-S1.

A VA spine examination report dated in October 2008 shows 
that the Veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination of 
the Veteran.  The Veteran reported a history of low back pain 
since service when in October 1974, he had lifted some heavy 
tires and caused a low back injury.  He described continued 
symptoms since that time.  The diagnosis was lumbar spine 
degenerative disc disease with degenerative joint disease 
with sensory loss of the L5-S1 distribution in both lower 
extremities.  The examiner opined that regarding the 
Veteran's lumbar spine being related, caused by, or the 
result of his injury in service, the issue could not be 
resolved without resorting to mere speculation.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder.  The Board 
finds that there is no competent medical evidence of record 
to suggest that the Veteran's current low back disorder is 
related to a low back injury or disease sustained in service.

While the Board recognizes that the Veteran was treated for a 
low back strain on two occasions during his period of active 
service, the Board deems this to have been acute and 
transitory as his November 1976 separation report of medical 
examination shows that clinical evaluation of his spine and 
musculoskeletal system was normal.  This report is highly 
probative as to the Veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

The Board also finds probative the November 1980, September 
1984, October 1988, October 1992, and August 1997 reports of 
medical examination which also showed a normal spine and 
musculoskeletal system, and the associated reports of medical 
history in which the Veteran indicated that he had never had 
recurrent back pain.

The first medical evidence of record of symptoms which may be 
associated with a low back disorder following service is not 
until the private outpatient and hospital  treatment records 
dated from September 2002 which show intermittent treatment 
for symptoms associated with a variously diagnosed low back 
disorder.  These records are more than 25 years following 
discharge from service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds probative the October 2008 opinion of the VA 
examiner that stated that the Veteran's current lumbar spine 
disability could not be related to service without resorting 
to mere speculation.  In this regard, the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This opinion is 
considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

As there is no competent medical evidence of record of a 
medical nexus linking the current low back disorder to 
service, entitlement to service connection for a low back 
disorder cannot be granted.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

To the extent that the Veteran claims that he has a current 
low back disorder that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with arthritis of the low back 
which had become manifested to a compensable degree during 
the first year following his separation from service.  As 
such, entitlement to service connection for a low back 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claim for service connection for a 
low back disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Left shoulder disorder

The Veteran asserts that he has a left shoulder disorder that 
is the result of his period of active service.  During his 
August 2007 RO hearing, he indicated that during service in 
1974, while stationed in the 101st Airborne Division, he 
injured his left shoulder while loading and unloading 
supplies in the field.  He added that he continued to have 
symptoms since that time.

Review of the Veteran's service treatment records reveals 
that in May 1975, he was treated for a reported two to four 
month history of pain to the left arm and shoulder.  There 
was normal range of motion with slight pain and no deformity 
or discoloration.  The impression was muscular anomaly, rule 
out arthritis.  

A service medical record dated in June 1976 shows that the 
Veteran was seen for pain in the left shoulder.  X-rays were 
said to be negative.  There was no diagnosis.

The Veteran's separation report of medical examination dated 
in November 1976 shows that upon clinical evaluation, his 
upper extremities were normal.

Subsequent to service, reports of medical examination from 
the Veteran's periods of service in the Army Reserves dated 
in November 1980, September 1984, October 1988, October 1992, 
and August 1997, all show that upon clinical evaluation, his 
upper extremities were normal.  Additionally, in the 
associated reports of medical history, the Veteran, himself, 
indicated that he had never had painful or "trick" 
shoulder.

The private outpatient treatment records dated from Premier 
Internal Medicine dated from September 2002 to January 2006, 
and the hospital treatment records from Thomas Hospital dated 
from September 2002 to August 2003, show intermittent 
treatment for symptoms associated with a left shoulder 
disorder.

The December 2003 VA joints examination report shows a 
history reported by the Veteran as set forth above.  The 
impression was left shoulder tendonitis, awaiting magnetic 
resonance imaging (MRI) scan report.  In an addendum to the 
examination report following review of the MRI results, the 
examiner provided an impression of anterior tilt to the 
acromium with a slight impingement on the supraspinatus at 
the acromioclavicular joint, which may be causing some degree 
of pain; findings consistent with very minimal tendinopathy 
involving the supraspinatus tendon; and very subtle findings 
of mild irregularity involving the articular surface of the 
superior labrum.  

The October 2008 VA spine examination report shows that the 
Veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
The Veteran reported that his left shoulder disorder had its 
onset while in service in Germany in 1975 or 1976 associated 
with a lifting injury.  X-rays of the left shoulder were 
normal.  The diagnosis was left shoulder, post tendinitis 
with stability.  The examiner opined that regarding the 
Veteran's left shoulder condition being related to his 
shoulder condition while in service, the issue could not be 
resolved without resorting to mere speculation.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a left shoulder disorder.  The 
Board finds that there is no competent medical evidence of 
record to suggest that the Veteran's current left shoulder 
disorder is related to a left shoulder injury or disease 
sustained in service.

While the Board recognizes that the Veteran was treated for 
left shoulder pain on two occasions during his period of 
active service, the Board deems this to have been acute and 
transitory as his November 1976 separation report of medical 
examination shows that clinical evaluation of his upper 
extremities were normal.  This report is highly probative as 
to the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  See Rucker, 10 
Vet. App. at 73.

The Board also finds probative the November 1980, September 
1984, October 1988, October 1992, and August 1997 reports of 
medical examination which also showed normal upper 
extremities, and the associated reports of medical history in 
which the Veteran indicated that he had never had a painful 
shoulder.

The first medical evidence of record of symptoms which may be 
associated with a left shoulder disorder following service is 
not until the private outpatient and hospital treatment 
records dated from September 2002 which show intermittent 
treatment for symptoms associated with a variously diagnosed 
left shoulder disorder.  These records are more than 25 years 
following discharge from service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  See Maxson, 230 F.3d at 1333.

The Board finds probative the October 2008 opinion of the VA 
examiner that stated that the Veteran's current left shoulder 
condition could not be related to service without resorting 
to mere speculation.  As noted above, the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
see Obert, 5 Vet. App. at 33.  This opinion is considered 
probative as it was definitive, based upon a complete review 
of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  See Prejean, 13 Vet. App. at 448-
9.  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray, 7 Vet. App. at 492-
93.

As there is no competent medical evidence of record of a 
medical nexus linking the current left shoulder disorder to 
service, entitlement to service connection cannot be granted.  
See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. 
at 346.

To the extent that the Veteran claims that he has a current 
left shoulder disorder that is related to his active service, 
his assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

The Board also notes that there is no evidence of record that 
the Veteran was diagnosed with arthritis of the left shoulder 
which had become manifested to a compensable degree during 
the first year following his separation from service.  As 
such, entitlement to service connection for a left shoulder 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Veteran's claim for service connection for a 
left shoulder disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left shoulder disorder.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.

Right shoulder disorder

The Veteran asserts that he has a right shoulder disorder 
that is the result of his period of active service.  
Specifically, during his August 2007 RO hearing, he explained 
that he did not injure his right shoulder during service, but 
rather his disability had become manifested as a result of 
favoring his right shoulder and arm because of his left 
shoulder disorder.  He described that years of 
overcompensating had caused his current disability.

The Veteran's service medical records are negative for any 
findings associated with a right shoulder disorder during his 
period of active service.  As noted above, his November 1976 
separation report shows that his upper extremities were 
clinically normal.  His subsequent Army Reserve reports of 
medical examination dated in November 1980, September 1984, 
October 1988, October 1992, and August 1997, all show that 
the upper extremities were normal, and that the Veteran 
indicated never having had a painful or "trick" shoulder.

The private outpatient treatment records dated from Premier 
Internal Medicine dated from September 2002 to January 2006, 
and the hospital treatment records from Thomas Hospital dated 
from September 2002 to August 2003, show intermittent 
treatment for symptoms associated with a right shoulder 
disorder.

The December 2003 VA joints examination report shows that the 
examiner indicated having found nothing in the records 
regarding any right shoulder or arm problems.  In the 
addendum to the examination report following review of MRI 
results, the examiner indicated that an impression of the 
right shoulder was consistent with either a tendinopathy or 
partial thickness tear involving the supraspinatus tendon; an 
abnormal appearing superior labrum suspicious for a tear; and 
a minimal anterior tilt to the acromium which impinges 
slightly upon the supraspinatus and the region of the 
supraspinatus tendon.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right shoulder disorder.  The 
Board finds that there is no competent medical evidence of 
record to suggest that the Veteran had a right shoulder 
disease or injury in service, or that his current right 
shoulder disorder is related to service or a service-
connected disability. 

The medical evidence does not show that the Veteran had a 
right shoulder disease or injury in service, nor does the 
Veteran assert such.  As such, entitlement to service 
connection on a direct basis is not warranted.  There is no 
evidence of record that the Veteran was diagnosed with 
arthritis of the right shoulder which had become manifested 
to a compensable degree during the first year following his 
separation from service.  As such, entitlement to service 
connection for a right  shoulder disorder on a presumptive 
basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Finally, as to whether the Veteran has a right shoulder 
disorder on a secondary basis, while there is evidence that a 
current disability exists, there is no competent medical 
evidence that the current disability was either caused by or 
is aggravated by a service-connected disability as the 
Veteran is not currently service connected for any 
disability.  See 38 C.F.R. § 3.310(a); see also Allen, 7 Vet. 
App. at 439.

To the extent that the Veteran claims that he has a current 
right shoulder disorder that is related to service, to 
include a service-connected disability, his assertions cannot 
be deemed competent as it has not been demonstrated that as a 
layperson, he is qualified to render a medical opinion 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Accordingly, the Veteran's claim for service connection for a 
right shoulder disorder is denied.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right shoulder disorder.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection or a right shoulder disorder is denied.


REMAND

Unfortunately, as to the issue of service connection for a 
psychiatric disorder, a remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration.

The Veteran asserts that he has a current psychiatric 
disorder that was initially manifested during his period of 
active service.  During his August 2007 RO hearing, he 
indicated that shortly before being released from active 
duty, he began experiencing symptoms associated with 
depression for which he sought treatment.

VA mental disorders examination report dated in December 2003 
shows that the Veteran reported a history of having been 
referred to a psychiatrist during service for treatment of 
his reported depression.  The examiner, however, indicated 
that the Veteran's service treatment records did not include 
any psychiatric treatment notes.  A history of substance 
abuse had been noted, but the examiner indicated that the 
Veteran's current level of functioning was attributed to his 
clinical diagnosis and not to his substance use.  The 
diagnosis was recurrent, moderate, major depressive disorder 
and generalized anxiety disorder.

In July 2007, the Veteran submitted additional service 
treatment records which were not part of the records 
initially reviewed by the VA examiner in December 2003.  
These records included a chronological record of medical care 
dated in November 1976 wherein the Veteran reported feeling 
dangerous and unable to concentrate on his driving, and that 
he had been "down" for a while, but was looking forward to 
getting out.  The examiner indicated that the Veteran seemed 
quite well-adjusted, but a little depressed.  He did not 
appear suicidal.  The examiner concluded that he should 
undertake a non-driving job until December 1976.

As the VA examiner did not have the benefit of the November 
1976 service treatment record when conducting the mental 
disorders examination in December 2003, on remand, the 
Veteran should be scheduled for an additional VA examination 
so that a medical opinion may be obtained as to the current 
nature and etiology of his asserted psychiatric disorder.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). As such, 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA mental disorders 
examination to ascertain the extent, 
nature, and etiology of his asserted 
psychiatric disorder, manifested by 
depression.  The claims file must be made 
available and reviewed by the examiner.  A 
discussion of the Veteran's documented 
medical history and assertions should also 
be included.  All appropriate tests or 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify if 
the Veteran currently has a psychiatric 
disorder.  If the Veteran has such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that the disorder found on 
examination was incurred in or aggravated 
by service.  In offering this assessment, 
the examiner must discuss the prior 
medical evidence in detail and reconcile 
any contradictory evidence, to include the 
November 1976 service treatment record as 
referenced above.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further any action 
is required, it should be undertaken prior 
to further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


